DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/8/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, after the correct synchronization parameters according to the TDMA layout are set, the sensor transmitting its status to the transceiver, in reply, the transceiver sending current offsets of the sensor from an expected location within the TDMA layout in ms, based on the information received, forming a first synchronization correction, then the sensor, according to the TDMA layout, periodically sending its status to the transceiver, the transceiver sending data regarding its synchronization correction in reply to the sensor status, starting from a second correction, the sensor memorizing information from three successive corrections, defining a size of the offset in time within the slots, calculating a specific synchronization offset for one slot and defining a correction factor, after each 4th correction, the sensor defining a subsequent correction factor and adding the same to the current one.
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 8 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, after the correct synchronization according to the TDMA layout is set, the sensor transmitting its status to the transceiver, in reply, the transceiver sending current offsets of the sensor from an expected location within the TDMA layout in ms, based on the information received, forming a first synchronization correction, then the sensor, according to the TDMA layout, periodically sending its status to the transceiver, the transceiver sending data regarding its synchronization correction in reply to the sensor status, performing an additional correction by using a command CheckSynchro that is not associated with the TDMA layout and the frame length, wherein, when using the command CheckSynchro, the transceiver processes the sensor request and sends an information regarding the additional synchronization correction thereto, and the transceiver sends the synchronization correction at the sensor request under the proviso that the sensor location offset is within + 20 ms. 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. NPL titled: Clock Synchronization Compensating Drift, Offset and Propagation Delay (published May 2018) [hereinafter Leugner] teaches wireless sensor networks (WSN) precise clock synchronization utilizing a novel synchronization protocol that requires a single message to compensate both clock offset and clock drift and one additional message to account for propagation delay. However, Leugner does not teach after the correct synchronization according to the TDMA layout is set, the sensor transmitting its status to the transceiver, in reply, the transceiver sending current offsets of the sensor from an expected location within the TDMA layout in ms, based on the information received, forming a first synchronization correction, then the sensor, according to the TDMA layout, periodically sending its status to the transceiver, the transceiver sending data regarding its synchronization correction in reply to the sensor status, performing an additional correction by using a command CheckSynchro that is not associated with the TDMA layout and the frame length, wherein, when using the command CheckSynchro, the transceiver processes the sensor request and sends an information regarding the additional synchronization correction thereto, and the transceiver sends the synchronization correction at the sensor request under the proviso that the sensor location offset is within + 20 ms. NOR starting from a second correction, the sensor memorizing information from three successive corrections, defining a size of the offset in time within the slots, calculating a specific synchronization offset for one slot and defining a correction factor, after each 4th correction, the sensor defining a subsequent correction factor and adding the same to the current one.

Additionally, all of the further limitations in 2 – 7 and 9 - 13 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 3, 2022Primary Examiner, Art Unit 2471